COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              NOTICE

Appellate case name:      Joseph Montano v. The State of Texas

Appellate case number:    01-13-01081-CR

Trial court case number: 1408110

Trial court:              228th District Court of Harris County

        The Court will consider briefing in this appeal of the trial court’s denial of appellant’s
petition for writ of habeas corpus, filed pursuant to Texas Rule of Appellate Procedure 31.
Appellant’s brief will be due within 30 days of the date of this notice. See TEX. R. APP. P. 31.1;
cf. TEX. R. APP. P. 38.6(a). Appellee’s brief will be due within 30 days of the date the
appellant’s brief is filed. Cf. TEX. R. APP. P. 38.6(b).



Clerk’s Signature: /s/ Christopher A. Prine
                        Clerk of the Court


Date: January 9, 2014